Title: From George Washington to William Peacey, 7 January 1788
From: Washington, George
To: Peacey, William



Sir,
Mount Vernon 7th Jany 1788.

I have received your letter of the 2d of Feby 1787. I am much obliged to you for your attention in sending me the seeds, which arrived agreeable to the bill.
Mrs Bloxham received of Wakelin Welch Esqr. of London £10.1.10, which sum, she informed him, was what she paid you for the seeds on my account.
I am not sorry that Caleb Hall did not come out, for I proposed his coming more to please Bloxham, who was very desireous of having him here, than from a want of his services myself.
I thank you, Sir, for your obliging offer to furnish me with Black-smiths & a Mill-wright; I have two of the former occupation, who, tho’ not very neat workmen, answer all my purposes

in making farming utensils &c. in a plain way; the latter I shall have no occasion for as I have not work enough to employ him in his own line; and indeed I doubt whether they would find their advantage in coming over at present, because I hardly think they will meet with constant employ: for altho’ I should be extreemly glad to see the honest and industrious mechanic come into this Country from any & every part of the Globe, yet I would not wish to encourage them unless they could be benefitted by it. Whenever we have a regular & firm government established, the prospect for those people will be much more pleasing than it is at present.
Bloxham and his family are in good health, and appear to be contented with the country. I am Sir Yr most Obedt Servt

Go: Washington

